PCIJ_AB_61_Pazmany_CSK_HUN_1933-12-15_ANX_01_NA_NA_FR.txt. 263

ANNEXE

DOCUMENTS SOUMIS A LA COUR

I. — Prices DÉPOSÉES AU NOM DU GOUVERNEMENT TCHECOSLOVAQUE.
A. — Dans la procédure écrite :
J. Ordonnance du ministre muni de pleins pouvoirs pour l’adminis-
tration de la Slovaquie, n° 6525/1919 pres., en date du 11 août
1919.
II. Procès-verbal de l'audience publique tenue à La Haye les 15 et
16 décembre 1931.

III. Arrêt rendu à Lugano par le Tribunal arbitral mixte hungaro-
tchécoslovaque Ie 15 avril 1932.

IV. Procès-verbal de Vaudience publique tenue à Paris les 28, 29
et 30 septembre et le 1er octobre 1932.

V. Lettre de l'agent général du Gouvernement tchécoslovaque au
président du Tribunal arbitral mixte hungaro-tchécoslovaque,
en date du 26 septembre 1932.

VI. Arrêt rendu par le Tribunal arbitral mixte hungaro-tchécoslo-
vaque le 28 septembre 1932.

VII. Idem, le to octobre 1932.

VIII. Procès-verbal de l'audience publique tenue à La Haye le 31 jan-
vier et le rer février 1933.

IX. Plaidoirie de l’agent général du Gouvernement tchécoslovaque en
date du 15 décembre 1931.

X. Idem, du 29 septembre 1932.

X a). Idem, du 30 septembre 1932.

XI. Idem, du rer février 1933.

XII. Extraits des documents relatifs à l'examen de la nature juri-
dique des fondations et fonds administrés sous le contrôle du
ministère royal hongrois de l’Instruction publique et des Cultes.

XIII Note XXIII {annexe 16) présentée par la délégation hongroise
à la Conférence de la Paix (v. les négociations de la paix hon-
groise — Compte rendu sur les travaux de la délégation de paix
de Hongrie à Neuilly-sur-Seine de janvier à mars 1920 — Tome II,

° publié par le ministére hongrois des Affaires étrangéres, pp. 142 et
suiv.}.

XIV. .Note XXXVII (annexe 4) présentée par la même délégation à
la Conférence de la Paix (2. c., p. 455).

XV. Extrait de la note XXXVII (annexe 6) présentée par la même
délégation hongroise à la Conférence de la Paix et concernant
les observations du Gouvernement hongrois au sujet des dispo-
sitions des articles 249 et 250 des conditions de paix (lc.
PP. 459 et 460). |

XVI. Réponse des Puissances alliées et associées aux remarques de la
délégation hongroise sur les conditions de paix, concernant les
articles 239, 240, 249 et 250 du Traité de paix de Trianon
(E. ¢, pp. 569 et 571).

XVII Rapport de sir Austen Chamberlain au Conseil de la Société

59

des Nations (Doc. C./47me Session, P.-V. 1 [I]).
264

60

XVIII.

XIX.

XX.

XXI.

XXII.

UNIVERSITÉ PETER PAZMANY

Règlement de procédure du Tribunal arbitral mixte hungaro-
tchécoslovaque en date du 6 novembre 1922.
a) Procès-verbal dressé à Zurich en date du 6 novembre 1924.
b) Idem.
c) Idem, du 9 janvier 1925.
d) Procès-verbal dressé à La Haye le 11 août 1925.
e) Modifications du Règlement de procédure adoptées a Neu-
châtel le 9 juillet 1931.

Demande exceptionnelle de la République tchécoslovaque, du
20 novembre 1926.
Extraits des livres fonciers concernant les biens litigieux appar-
tenant par droit de propriété au fonds universitaire :
1. Dans la juridiction du Tribunal de Sala nad Véhom:

a) Feuille du livre foncier de Dlha nad Vähom, n° 1.

b) Idem, de Krélové nad Vähom, n° 1.

c) Idem, de Sala nad Vähom, n° 1231.

d) Idem, de Pered, n° 63.
2. Dans la juridiction du Tribunal de Galänta :

Feuille du livre foncier de Krälov Brod, n° 2.
3. Dans la juridiction du Tribunal de Turé. Sv. Martin:

a) Livre foncier d’OndrdSova, n° 13.

b) Idem, n° 70.

c) Idem, de Lazany, n° 65.

d) Idem, n° 123.

e) Idem, de Soëovce, n° 13.

f) Idem, de Moëkovce, n° 36.

(Nos ro et 16 réunis.)
g) Idem, de Svaty Jur, n° 18.

=

h) Idem, de Kläitor pod Zniovom, n° 200.
ch) Idem, n° 202.

2) Idem, n° 203.

j) Idem, de Leïiachovo, n° 19.
hk) Idem, n° 74.

1) Idem, de Valéa, n° 50.

m) Idem, de Necpaly, n° 45.
n) Idem, n° 328.

0) Idem, de Slovany, n° 104.
p) Idem, n° 106.

q) Idem, de Polerieka, n° 16.

+) Idem, de Vricko, n° 53.

Demande du représentant juridique de la Direction royale des
Fondations publiques au sujet de la rectification du nom de la
personne morale, avec la procuration respective et l'arrêt du
tribunal y afférent.
Extraits des contrats passés entre le fonds universitaire, respec-
tivement entre les domaines-fondations publics, en qualité
de personne morale, et divers particuliers, à l'égard des biens
litigieux :

1. Contrat passé le "26 janvier 1845 à Pered.
Idem, le 18 août 1851 à Sala (Neuschloss).
Idem, le 18 août 1851 à Sala (Dudas).
Tdem, le 18 août 1851 à Sala (Pintér).
Idem, le 24 avril 1851 à Sala.
Idem, le 26 mars 1877 à KldStor pod Zniovom.
Idem, le 22 novembre 1880 à Klastor pod Zniovom.

SN Our À D D
265 UNIVERSITÉ PETER PAZMANY

B. — Au cours de la procédure orale:

1. Rapport n° 4351 de la Chancellerie aulique royale hongroise en date du
6 juillet 1781, présenté à l’empereur Joseph II1.

2. Rapport présenté en 1897 par le Gouvernement royal hongrois au
deuxième Congrès autonome catholique de Budapest.

3. Extraits des projets de lois élaborés en 1906 par M. Georges Lukécs,
ministre royal hongrois des Cultes et de l’Instruction publique, sur:

a) des universités et des hautes écoles universitaires,
b) les fondations,
é) les fonds hongrois religieux, d’études et universitaire.

4. Extrait du projet de loi n° 1426 du 21 décembre 1917, présenté. par le
comte Albert Apponyi, ministre royal hongrois des Cultes et de l’Instruc-
tion publique, au Parlement hongrois, concernant l'autonomie catholique
(en Hongrie) *?.

5. Documents originaux ayant trait aux inscriptions du registre foncier de
Sala nad Vdhom 3.

II. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT HONGROIS.
A. — Dans la procédure écrite :

1/1. Lettre d’envoi de la communication de l’agent du Gouvernement
royal hongrois, datée du 10 mars 1932, adressée au président
du: Tribunal arbitral mixte hungaro-tchécoslovaque.

I/z. Communication du directeur royal hongrois des Fondations
publiques, datée du 6 mars 1932, adressée à l’agent du Gouverne-
ment royal hongrois.

1/3. Annexe attachée à la communication précédente, contenant les
articles 1 et 11 de l'ordonnance n° 10.165 du ministre royal
hongrois des Cultes et de l’Instruction publique, du 27 septem-
bre 1867 (en texte original hongrois et en traduction française).

II. Intervention de la Direction royale des Fondations publiques, en
date du 15 novembre 1932, enregistrée le 25 novembre 1932.

III. Acte de création de l’Université, par Pierre PAzmdany, arche-
véque d’Esztergom, prince-primat de Hongrie, du 12 mai 1635
(en texte original latin et en traduction française).

IV. Charte de Ferdinand IT, empereur du Saint-Empire romain,
accordant les privilèges de Siudium generale à l'Université, du
18 octobre 1635 (en texte original latin et en traduction fran-
çaise).

V. Acte concernant les legs faits à l’Université par deux succes-
seurs de Pierre Pazmdny, Georges Lippay et Emeric Lésy, des
années 1635 et 1637 (en texte original latin et en traduction
française).

VI. Acte de donation de la reine Marie-Thérèse, de l’année 1769,
conférant à l’Université les biens de l'abbaye de Dunaféldvar
(en texte original latin et en traduction française).

VIT. Acte de donation, de l’année 1775, de la reine Marie-Thérèse,
conférant à l’Université les immeubles en litige (en texte origi-
nal latin et en traduction française).

1 Copie du texte primitif allemand avec traduction en français d’après les
indications de l’ouvrage. de M. Kalman Melichar, intitulé « L’autonomie catho-
lique en Hongrie ».

2 Mention de ce projet trouvée dans les registres parlementaires de la
Chambre des Députés de Budapest pour l’année 1917.

3 Déposés à titre temporaire.

61
266

VIII.

XI.

XII/r.

XII/2.

XITI/r.
XIII/2.
XIII/3.
XIV.
XV.

XVI.

XVII/:.

XVIL/2.

XVITI/r.
XVIII.

XIX.

XX/1.
XX/2.
XX/3.
XX/4.
XX/5.
XX/6.
XX/7.
XX/8.
XX/9.
XXI/1.

XXI/2.

XXII.

62

UNIVERSITÉ PETER PAZMANY

Diplôme inaugural, de l’année 1780, de la reine Marie-Thérèse
(en texte original latin et en traduction française).

Chapitre de la Ratio educationis de 1806, qui s’occupe de la
question du « fonds de l'Université » (en texte original latin et
en traduction française).

Instruction de la Lieutenance royale hongroise de 1794 (en texte
original latin et en traduction française).

Acte de la nouvelle donation, Nova donatio, de l’année 1804, du
roi François Ier, concernant tous les biens historiques de l’Uni-
versité (en texte original latin et en traduction française).
Ordre d'envoi et d'introduction en possession, Mandatum statu-
torium, en exécution de la « Nouvelle donation », de l’année 1804
(en texte original latin et en traduction française).

Acte d'introduction et d'installation concernant un des biens, en
exécution du Mandatum statutorium, à titre d'exemple (en texte

original latin et en traduction française).

Décret aulique du 29 janvier 1802, n° 832, du roi François Jer
(en texte original allemand et en traduction française).
Rescrit de la Chancellerie du 27 mars 1802 (en texte original
latin et en traduction française).
Rapport du Conseil royal hongrois de Lieutenance du io mai
1802 (en texte original latin et en traduction française).
Texte de la loi XIX de l'année 1848 (en texte original hongrois
et en traduction française).
Articles 20 et 24 de la réforme universitaire du comte Thun (en
texte original allemand et en traduction française).
Conclusions de Vopinion de Michel de Szepessy, directeur royal
des Affaires juridiques du Trésor, du 18 août 1875 (en texte
original hongrois et en traduction francaise).
Rapport de Salomon Gajzägo, président de la haute Cour des
Comptes de Hongrie, du 27 octobre 1871 (en texte original
hongrois et en traduction francaise).
Observations du ministre royal hongrois des Cultes et de l’Instruc-
tion publique sur le rapport précédent (en texte original hongrois
et en traduction française).
Certificat légal (parère) du ministre royal hongrois de la Justice du
20 février 1932 (en texte original hongrois et en traduction française).
Article ror de la loi LIV de l'an 1912, relative à la mise en
vigueur du Code de procédure civile hongrois (en texte original
hongrois et en traduction française). | |
Rapport au Parlement du ministre royal hongrois des Cultes et
de l’Instruction publique, concernant les biens de l'Université,
du 15 novembre 1869 (en texte original hongrois et en traduc-
tion frangaise).
Livre foncier n° 5559 de Budapest:

» » » 5558 » » .

» » » 527 » »

» » » 499 » »

» » » 5557 » »

» » » 7206 » »

» » » 5351 » »

» » » 18 » » .

» °» » 5352 » » .
Extrait des comptes rendus sur les travaux de la délégation de
paix autrichienne à Saint-Germain-en-Laye.
Réponse des Puissances alliées et associées aux remarques de la
délégation hongroise sur les conditions de paix, sur l’article 250
du Traité de Trianon.
Extrait des procés-verbaux de la séance publique du Conseil de
la Société des Nations. du 19 septembre 1927.
267 UNIVERSITÉ PETER PAZMANY

XXIII. Articles 6 et 8 de la loi tchécoslovaque n° 135, en date du
19 février 1920 (en texte authentique allemand et en traduction
francaise). -

XXIV/r Échange de notes entre les Gouvernements hongrois et tchéco-

et 2. slovaque, concernant la livraison des deux fondations Palffy
1931).

XXV. Sn n° VI, 1893/1927/5, de la Cour d’appel de Budapest, en
tant qu’autorité d’appel en matiére de registre des raisons com-
merciales, du 6 avril 1927 (en texte original hongrois et en
traduction frangaise). ‘

XXVI. Mémoire de l'Université Pierre Pazmany, du 12 mars 1932, pré-
senté au Tribunal arbitral mixte hungaro-tchécoslovaque.

XXVII. Mémoire (fond) de l’Université Pierre Pazmany, du 15 juin 1932.
présenté au Tribunal arbitral mixte hungaro-tchécoslovaque.

Annexes :

R

. Note du ministre des Cultes et de l’Instruction publique du
4 mars 1907.

2. Budget de l'État pour l’année 1914/1915, page 24.

3. Idem, page 29.

4. Livre foncier n° 7o de Turéczandräsfalva.

5.» » » 200 » Znidvaralja.

6. » » » 202 » »

7: » » » 203 » » .

8. Réglement du livre foncier, article 168.

9. Livre foncier n° 1231 de Vägsellye.

10. » » » 50 » Valcsa.

11. Résolution adoptée par l’Institut de Droit international le
28 août 1897.

12. Arrêt du 7 septembre 1928 de la Cour du Sud-Ouest de

l'Afrique.
13. Règlement concernant les lois et coutumes de la guerre
sur terre, article 56.

XXVIII. Mémoire de l’Université Pierre Pazmany, du 28 novembre 1932,
présenté au Tribunal arbitral mixte hungaro-tchécoslovaque.

Annexes :

1. Contrat de bail.

2. Contrat de bail pour bâtiments.

3. Note du directeur des Fondations publiques au bureau de
perception à Galdnta.

5. Loi XXI de 1874.

5. » XX de 1881.

6. » XXV de 1897.

7. Exposé des motifs de la loi XXI de 1874.
8. » » » » » » XX de 1881.
9. » » » » » » XXV de 1807.

to. Contrat d'achat et de vente.

11. Loi XXIX de 1886.

12. Contrat d'achat de la propriété Neczpäl.

13. Approbation royale de l'achat de la propriété Neczpäl.

14. Loi XI de 1870. (budget pour l’année 1870).

15. Proposition au sujet des prévisions budgétaires pour l’année
1870.

XXIX. Plaidoiries des représentants de l'Université Pierre Pézmäny de
Budapest, dans son affaire contre l’État tchécoslovaque, devant
le Tribunal arbitral mixte hungaro-tchécoslovaque.

63
268

XXX/1
et 3.

XXX/2
et 4.

XXXI.

XXXII/r.

XXXI1/2.

XXXIII.

XXXIV/1

et 2.

-XXXV/r.

64

UNIVERSITE PETER PAZMANY
Annexes :

1. Certificat légal (parère) du ministre royal hongrois de la
Justice.

. Article 101 de la loi LIV de l’an tor2.

3. Extrait de l'exposé des motifs du projet de Code civil
hongrois.

4. Dispositions du projet de Code civil hongrois relatives aux
personnes morales, avec partie respective de l'exposé des
motifs.

5. Extrait de l'ouvrage d’Ignace Frank: Principia juns civilis
(1827).

6. Extrait du Manuel du Droit romain de Girard.

7. Loi 74 de l'an 1715.

8. Décision de principe n° x et n° 723 de la Curie royale
hongroise.

9. Loi 44 de l’an 1741.

10. Extrait de la lettre de donation royale de lan 1760.

11. Décret n° 10.292 de l’an 1791 du Conseil de Lieutenance,

12. Nova donatio de François Ier, 1804.

13. Mandatum statutorium de la même année.

14. Extrait d’un document d’investiture.

15. Extrait de l'ouvrage de Théodore Pauler: « Histoire de
l’Université de Budapest ».

16. Article 10 de la loi XIX de Van 1922.

17. Lettre de fondation des bourses Kisfaludi-Lipthay.

18. Comptes de la Cassa Universitatis de 1781.

19. Décret royal de l’an 1793.

nv

20. » » » » 1802.
21. Adresse du Conseil de Lieutenance n° 12.542, de l’an 1802.
22. » » » » » » 60.553, » » 1865.

Lettre du directeur royal hongrois des Fondations publiques,
datée du 5 août 1933, adressée au recteur de l’Université Pierre
Pézmény de Budapest (en traduction française et en texte ori-
ginal hongrois).

Répertoire des fonds, fondations ou biens d'institutions, adminis-
trés ou représentés par les fonctionnaires royaux des Fondations
publiques, attachés au ministère des Cultes et de I’Instruction
publique, et par la Direction royale des Fondations publiques
(en traduction française et en texte original hongrois).

Opinion dissidente du juge national tchécoslovaque du Tribunal
arbitral mixte hungaro-tchécoslovaque au sujet de l’article 256
du Traité de Trianon, formulée dans l'affaire de la coopérative
« Hangya » (Fourmi) c/ État tchécoslovaque.

Note XXXVII de la délégation hongroise, adressée à la Confé-
rence de la Paix, concernant les dispositions de l’article 256 du
Traité de Trianon.

Réponse des Puissances alliées et associées aux observations de la
délégation hongroise sur les conditions de paix, au sujet de
l’article 256 du Traité de Trianon.

Arrêt du Tribunal arbitral mixte hungaro-tchécosiovaque, en date
du 29 juillet 1927, dans l'affaire de la coopérative « Hangya »
c/ État tchécosiovaque, n° 183.

Note du ministre royal hongrois des Cultes et de l’'Instruction
publique, en date du 5 août 1933, adressée au ministre royal
hongrois des Affaires étrangères (en traduction française et en
texte original hongrois).

Ordonnance de Joseph II, en date du 28 janvier 1790, adressée
à la Lieutenance royale hongroise (en texte original latin et en
traduction française).
269
XXXV/2.
XXXVI.

XXXVII.

XXXVIIT.

XXXIX/1I
et 2.

XL{1
et 2.
XLI.

XLII.

XLII.

XLIV.
XLV.

XLVI.
XLVI/t.

XLVII.
XLVIII.

XLIX.

L/1
et 2.

LI/z,

2 et 3.

LIil/z
et 2.

65

UNIVERSITE PETER PAZMANY

Résolution de Joseph II en date du 28 janvier 1790 (en texte
hongrois et en traduction française).

Loi XXXII de l’année 1790 (en texte original latin et en tra-
duction française).

Lettre de donation établie par la reine Marie-Thérèse, en date
du 25 mars 1780, concernant la dotation du fonds d’études
hongrois et croate avec les biens de l’Ordre des jésuites (en texte
original latin et en traduction française).

Ordre d’investiture n° 817, du rer février 1799, par lequel le
rot François Ier ordonne l'envoi du fonds d’études hongrois en
possession de ses biens de donation royale (en texte original latin
et en traduction française).

Procès-verbal de l'installation et de l'investiture de l'Université
de Buda dans les domaines de Sellye, biens de donation royale,
objets du litige (en texte original latin et en traduction fran-
caise).

Procès-verbal de l'installation et de l'investiture de l’Université
de. Buda dans les domaines de Znidvaralja, biens de donation
royale, objets du litige (en texte original latin et en traduction
française).

Loi 74 de lan 1715 (en texte original latin et en traduction
française}.

Extrait du Tripartitum opus iuris consuetudinarit inclyti Regni
Hungariae (« Livre tripartite du droit coutumier du Royaume
de Hongrie »), par Etienne Werbôczy, 1514 (en texte original
latin et en traduction frangaise).

Extrait de l'ouvrage de compilation d’Ignace Frank, intitulé :
Principia iuris civilis hungarici (« Principes du droit civil hon-
grois »), 1829 (en texte original latin et en traduction fran-
gaise) .

Loi XII de l’an 1548 (en texte original latin et en traduction
française).

Loi XXXI de lan 1599 (en texte original latin et en traduction
française). .

Extrait de l’ouvrage d’Emeric Zlinszky: « Le Droit privé hon-
grois actuellement en vigueur », 1902 (en texte original hongrois
et en traduction française).

Extrait de l’ouvrage de Charles Szladits: «Esquisse du Droit
privé hongrois », 1917 (en texte original hongrois et en traduc-
tion française).

Extrait de l'ouvrage de Charles Szladits: « Droit réel », 1930
(en texte original hongrois et en traduction française).

.Loi XV de V’an 1848 (en texte original hongrois et en traduction

française).

Ordonnance de la Chancellerie de la Cour royale de Hongrie au
Conseil de Lieutenance royal, en date du 4 juillet 1793, sous
n° 7080, concernant l'administration des biens et revenus des
fonds politiques, séparés des fonds du Trésor, et la désignation
du fonds religieux et du fonds d'études.

Dispositions législatives concernant l’organisation et les attribu-
tions de la Cour des Comptes, loi XVIII de 1870 et loi XXIII
de 1907 (en texte original hongrois et en traduction frangaise).
Bulletins des lois de la République française, contenant les lois
et décrets, ayant force de loi, concernant l’organisation des uni-
versités de France.

Lettre de Valentin Kolosväry, professeur à la Faculté de droit
de Budapest, datée du 11 juillet 1933, adressée au recteur de
l'Université Pierre Pézmäny de Budapest, contenant aussi un
extrait de son ouvrage: « Traité de Droit privé », 1904 (en tra-
duction française et en texte original hongrois).
270 UNIVERSITÉ PETER PAZMANY

LII/3. Lettre d'Antoine Almäési, juge à la Cour suprême, datée du
12 juillet 1933, adressée. au recteur de l'Université Pierre Pazmany
de Budapest (en texte original hongrois et en traduction française).

LII/4. Extrait du livre d'Antoine Almdsi: « Droit privé hongrois »
(Ungarisches Privatrecht), Berlin et Leipzig, 1922 (en texte ori-
ginal allemand et en traduction frangaise).

LII/5. Extrait du livre d’Emeric Zlinszky: « Le Droit privé hongrois
actuellement en vigueur », 1902 (en texte original hongrois et
en traduction française).

LI1/6. Lettre d’Arminius Fodor, ancien président de Chambre a la
Cour supréme, datée du 22 juillet 1933, adressée au recteur de
l’Université Pierre Pazmany de Budapest (en texte original
hongrois et en traduction française). |

LII/7. Extrait du livre d’Arminius Fodor: «Droit privé hongrois »,
Budapest, 1897 (en texte original hongrois et en traduction française).

LII/8. Extrait du livre de Désiré Markus: « Droit administratif hon-
grois » (Ungarisches Verwaltungsrecht), Tubingen, 1912 (en texte
original allemand et en traduction frangaise).

LII/o. Extrait du livre d’Ignace Kosutany: « Droit canon. Constitu-

: tion et Administration des Églises de Hongrie », Kolozsvér,
1906 (en texte original hongrois et en traduction française).

LIl/10. Lettre de Louis Nékdm, professeur à la Faculté de médecine de
l'Université Pierre Pézmäny de Budapest, datée du 27 juillet
1933, adressée au recteur de l’Université Pierre Pazmany de
Budapest (en texte original hongrois et en traduction française}.
LIV. Arrêt du Tribunal arbitral mixte roumano-hongrois, en date du
31 mai 1933, dans l'affaire de Mme Étienne Téth c/ Fonds agraire,

n° 324.

B. — Au cours de la procédure ovale :

. Codex Juris canonici (Vatican, MCMXXXT) 1.

2. Original de « L’acte de création de Université, par Pierre Pazmany »

 

(12 mai 1635) }.

. Original de « La charte de Ferdinand JI, empereur du Saint-Empire

romain, accordant les privilèges de Studium generale à l'Université »
(x8 octobre 1635) 1.

. Original de « L'acte de donation de la reine Marie-Thérèse, conférant à

l'Université les biens de l’abbaye de Dunafdldvdar » (17 juillet 1769) 1.

. Texte original d’une lettre de l’empereur Rodolphe disposant des biens du

couvent de Sainte-Marie dans le comitat de Turocz et du château de
Znio, datée du 19 mai 1586, signée Rudolphus, et scellée 1.

. Original de « L'acte de donation de Vimpératrice Marie-Thérèse, confé-

rant à l’Université lés immeubles en litige », daté du 13 février 1775,
signé Maria Theresia, et scellé 1. :

. Original du « Diplôme inaugural », daté du 25 mars 1780, signé Maria

Theresia, et scellé 1.

. Original de « L’acte de la nouvelle donation (nova donatio) concernant tous

les biens historiques de l’Université », daté du 20 janvier 1804, signé
Franciscus, et scellé 1.

. Ratio Educationis Publicæ (1 volume, Buda, 1808) 1.
10.
TI.

Original d’un « contrat de bail», daté du 16 décembre 19141}.

Texte original allemand, avec traduction en français, de la requête datée
du 24 décembre 1923 et adressée au Tribunal arbitral mixte hungaro-
tchécoslovaque par l'Université Peter Pézmäny.

. Texte original hongrois, avec traduction en français et en allemand, d’un

arrêt sur appel rendu le 30 décembre 1924 par le Tribunal royal de
Budapest dans l'affaire « Université Peter Pazmany contre Trésor royal ».

 

1 Déposé à titre temporaire.

66
